Citation Nr: 0900204	
Decision Date: 01/05/09    Archive Date: 01/14/09

DOCKET NO.  06-17 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for peripheral 
neuropathy of the right upper and lower extremities.   


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Erin McGuire, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to May 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana.  

The RO originally issued a rating decision in July 2003, 
denying service connection for peripheral neuropathy as 
secondary to diabetes mellitus; this decision became final.  
The veteran submitted a May 2005 request to reopen the claim, 
followed by a statement in June 2005 which claimed that 
diabetes did not cause his peripheral neuropathy.  He stated 
it was caused by agent orange exposure.  The RO readjudicated 
the claim in a December 2005 rating decision, from which this 
appeal arose.  In that decision, the RO did not include an 
analysis of whether new and material evidence existed to 
warrant reopening the case.  Instead, the RO denied service 
connection for peripheral neuropathy of the right upper and 
lower extremities as secondary to diabetes mellitus on the 
merits.  The RO failed to address the issue of service 
connection on a presumptive basis due to agent orange 
exposure.  

A June 2006 statement of the case again denied service 
connection for right peripheral neuropathy as secondary to 
diabetes mellitus.  In a November 2006 supplemental statement 
of the case, the RO considered new evidence and determined 
that it was "similar to and compatible with information 
previously reviewed and considered and does not substantially 
alter the factual basis of the prior rating decision."  A 
March 2007 supplemental statement of the case again denied 
secondary service connection and addressed agent orange 
exposure.  The RO acknowledged there was a presumption but 
concluded that the evidence did not support a diagnosis of 
acute or subacute peripheral neuropathy.  

In Bingham v. Nicholson, 421 F.3d 1346 (2005), the Court 
refused to grant an exception to the finality doctrine, 
rejecting the veteran's argument that a previous VA decision 
failing to evaluate a service connection claim under various 
theories of entitlement was an incomplete adjudication.  In 
that case, the veteran filed a claim for hearing loss, which 
the Board denied on a theory that pre-existing hearing loss 
had not been aggravated during service.  Many years later, 
the Board granted service connection on a presumptive basis.  
The Court denied the veteran an earlier effective date and 
held that the first  BVA decision was final.  The Board finds 
that Bingham applies to the instant case, and the July 2003 
rating decision is final, notwithstanding that the RO only 
considered a secondary theory of entitlement and failed to 
consider service connection on a presumptive basis as due to 
agent orange exposure.  

In Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 
1380 (Fed. Cir. 1996), it was determined that the statutory 
scheme in 38 U.S.C.A. §§ 5108 and 7104 (West 2002) 
establishes a legal duty for the Board to consider new and 
material issues regardless of the RO's actions.  The Board 
may not consider a previously and finally disallowed claim 
unless new and material evidence is presented, and before the 
Board may reopen such a claim, it must so find.  As such, the 
Board must make its own determination as to whether new and 
material evidence has been presented to reopen the peripheral 
neuropathy service connection claim.   


FINDINGS OF FACT

1.  By unappealed decision dated in July 2003, the RO denied 
the veteran's claim of entitlement to service connection for 
right upper and lower extremity peripheral neuropathy, 
claimed as secondary to diabetes mellitus.  

2.  Evidence submitted subsequent to the July 2003 decision 
does not relate to an unestablished fact necessary to 
substantiate the claim and does not raise a reasonable 
possibility of sustaining the claim.  


CONCLUSIONS OF LAW

1.  The rating decision of July 2003 is final.  38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2003).  

2.  The veteran has not submitted new and material evidence 
that warrants reopening his claim for service connection for 
right peripheral neuropathy.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2008).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS 

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008). Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the veteran and his representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (Court) has held that these 
notice requirements apply to all five elements of a service 
connection claim, which include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103; 38 C.F.R. §§ 3.159(a)-(c).  
VCAA notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).   

When the veteran is attempting to reopen a previously 
disallowed claim, VA must notify the veteran of the evidence 
and information that is necessary to reopen the claim and the 
evidence and information that is necessary to establish 
entitlement to the underlying claim for the benefits sought.  
Kent v. Nicholson, 20 Vet. App. 1, 9 (2006).  This requires 
VA to look at the bases for the prior denial and to respond 
with a letter describing what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  Id. at 10.  

The Board finds that VA has no further duty under the VCAA 
prior to Board adjudication.  The RO originally provided VCAA 
notice to the veteran in correspondence dated in May 2005.  
In that letter, the RO advised the veteran of what the 
evidence must show to establish entitlement to secondary 
service-connected compensation benefits.  The RO advised the 
veteran of VA's duties under the VCAA and the delegation of 
responsibility between VA and the veteran in procuring the 
evidence relevant to the claim, including which portion of 
the information and evidence necessary to substantiate the 
claim was to be provided by the veteran and which portion VA 
would attempt to obtain on behalf of the veteran. 

In the instant appeal, the veteran was provided with notice 
with respect to the disability rating and effective date 
elements of a service connection compensation claim, as 
required by Dingess/Hartman.  However, this notice was sent 
in March 2006, after the December 2005 rating decision.  
Despite the delay, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Sanders v. Nicholson, 487 F.3d 881, 891 (Fed. Cir. 2007) 
(holding that VCAA notice errors are presumed to be 
prejudicial and it is VA's duty to rebut the presumption).  
For reasons explained more fully below, the Board is not 
reopening the claim for service connection of right upper and 
lower extremity peripheral neuropathy based on new and 
material evidence.  As such, neither a disability rating nor 
an effective date will be assigned, making evidence 
pertaining to either of these elements irrelevant.  A failure 
to provide notice of these elements could not have resulted 
in prejudice.  

A May 2005 correspondence also informed the veteran as to why 
his claims had previously been denied.  The RO explained that 
the veteran's peripheral neuropathy claim was denied because 
the evidence did not show that he had neuropathy related to 
his service-connected condition of diabetes mellitus, nor was 
there any evidence of the disability during military service.  
The RO advised that new and material evidence as to those 
issues was needed to reopen the claim and informed the 
veteran of the applicable definition of new and material 
evidence.  See Kent v. Nicholson, 20 Vet. App. 1, 9-10 
(2006).  The Board finds that through this notice, the RO has 
satisfied the directives in the Court's Kent decision.      

The scope of VA's duty to assist will depend on the facts and 
circumstances of an individual case, but typically, the duty 
to assist requires VA to obtain relevant records from federal 
agencies, to make reasonable efforts to obtain relevant 
records not in the custody of federal agencies, and in 
certain circumstances, to provide a medical examination or 
obtain a medical opinion.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  For claims to reopen finally adjudicated claims, VA 
must provide a medical examination or obtain a medical 
opinion only if new and material evidence has been presented.  
38 C.F.R. § 3.159(c)(4)(iii) (2008).  For reasons discussed 
below, the Board finds that new and material evidence has not 
been submitted; accordingly, VA has no duty to provide a 
medical opinion.    

Finally, the Board finds that the RO has satisfied VA's duty 
to assist.  The RO made a formal finding of unavailability of 
the veteran's service medical records in January 2006 after 
repeated attempts to obtain them.  The claims file contains 
private medical records from Northern Rockies Therapy Center, 
Family Health Care, Medical Specialists of Helena, and 
Flathead Valley Orthopedic Center.  The RO also obtained VA 
Medical Center (VAMC) treatment records.  The veteran has not 
indicated that he has any other evidence he wishes to 
associate with the claims file.  Having determined the RO has 
satisfied both the duties to notify and to assist the veteran 
in developing his claim, the Board will proceed with 
appellate review.   

Legal Criteria

A veteran may reopen a finally adjudicated claim by 
submitting new and material evidence.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2008).  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  38 C.F.R. § 3.156(a).  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an "unestablished 
fact necessary to substantiate the claim."  Id.  New and 
material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
"reasonable possibility of substantiating the claim."  Id.  
When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In order 
for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 
314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  38 
U.S.C.A. § 5108.  VA may then proceed to evaluate the merits 
of the claim on the basis of all evidence of record, but only 
after ensuring that the duty to assist the veteran in 
developing the facts necessary for his claim has been 
satisfied.  Elkins v. West, 12 Vet. App. 209, 219 (1999). 
 
Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R.  § 3.303(d).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. § 
3.307(a)(6)(iii).  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during that period.  Id.  "Service in 
the Republic of Vietnam" includes service in the waters 
offshore and service in other locations if the conditions of 
service involved duty or visitation in the Republic of 
Vietnam.  Id.    

Service connection may also be established on a secondary 
basis for a disability that is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a).  Establishing service-connection on a secondary 
basis requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  See 38 C.F.R. § 3.310(a); see also Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc) (providing that 
secondary service connection may also be granted for the 
degree of aggravation to a nonservice-connected disorder 
which is proximately due to or the result of a service-
connected disorder) reconciling Leopoldo v. Brown, 4 Vet. 
App. 216 (1993) and Tobin v. Derwinski, 2 Vet. App. 34 
(1991). 

Analysis 

The evidence of record at the time of the original July 2003 
rating decision denying service connection included VA 
general medical and joints examinations dated in May 1996; 
medical records from Northern Rockies Therapy Center, Family 
Health Care, and Flathead Valley Orthopedic Center; and VAMC 
treatment records from June 2001 to July 2003.  

In a report of the May 1996 VA general medical examination, 
Dr. R.W. described the veteran's self-reported medical 
history.  In 1971, the veteran's right knee was injured in a 
logging accident; he suffered a gunshot wound to the same 
knee in 1974.  In 1987, the veteran had clean up surgery and 
removal of spurs and what was left of his right kneecap.  At 
the time of the 1996 examination, the veteran stated that he 
was having problems with his knee.  He also complained of 
problems with his right shoulder and stated that he 
experienced numbness on alternating sides of his body.  The 
1996 VA joints examination report showed a prominent right AC 
joint and some loss of motion in the right shoulder.  Dr. 
R.W. diagnosed the veteran with degenerative joint disease.  

A February 1993 letter from physical therapist P.T. of 
Northern Rockies Therapy Center again detailed the veteran's 
history of post-service right knee trauma.  P.T. noted a 
severely degenerated right knee.  A January 1993 treatment 
note from Family Health Care discussed the veteran's chronic 
right-sided pain, which the examiner attributed to traumatic 
arthritis due to accidents.  The examiner believed the 
veteran's low back pain and right-sided pain was due to 
alteration of gait from the injuries.  A June 1997 treatment 
note from Family Health Care described ongoing pain since the 
1974 gunshot wound to the right knee, with resulting scarring 
and internal derangement from major injuries.  A May 2003 
VAMC treatment note mentioned the veteran's right-sided 
parasthesias, which occurred when the veteran was on his feet 
for more than two hours.   

The evidence submitted after the original July 2003 rating 
decision included the veteran's own statements, records from 
Medical Specialists of Helena and VAMC treatment records from 
July 2003 to May 2006.  In a November 2005 report from 
Medical Specialists of Helena, Dr. C.A. observed normal nerve 
conduction in the right upper extremity and both lower 
extremities.  He stated there was no evidence of neuropathy 
on the right side. 

The Board has considered the veteran's lay statements 
regarding the cause of his peripheral neuropathy but declines 
to give them any weight.  As a layperson, he is not competent 
to diagnose any medical disorder or render an opinion as to 
the cause or etiology of any current disorder because he does 
not have the requisite medical expertise.  See, e.g., See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992). 

Upon reviewing the evidence submitted after the previous 
denial in July 2003, the Board does not find any basis to 
reopen the veteran's claim.  The evidence submitted since the 
last final denial is new in that it was not of record at that 
time; however, it is not material.  This evidence is sparse 
and does not raise a reasonable possibility of sustaining the 
claim.  The new evidence showed that there was no diagnosis 
of peripheral neuropathy of the right upper and lower 
extremities.  None of the additionally submitted evidence 
relates to an unestablished fact necessary to substantiate 
the claim; namely, that a right upper or lower extremity 
injury occurred in service or that the currently diagnosed 
right knee disability was in any way related to the veteran's 
active duty service.  38 C.F.R. § 3.156(a) (2008).  
Therefore, the claim will not be reopened.  

	(CONTINUED ON NEXT PAGE)


ORDER

New and material evidence having not been received, 
entitlement to service connection for right peripheral 
neuropathy is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


